DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 6/16/2021.  Although Applicant states that claims 1-21 are encompassed by the elected embodiment, claims 10-17 are directed towards a different type of device with an end effector attached to the shaft.  Applicant elected the species of Figures 93A-D and 94, which is directed towards interchangeable heads attached to the end of the shaft [0363].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1, 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2017/0128071 (Holsten et al.).
Holsten discloses a surgical clip applying device that comprises a housing (100), a shaft (160) extending from the housing, a first reload (220) comprising a magazine of clips (“C”) that is releasably attached to the shaft (160) (see Figure 2) and a second reload (400) comprising a magazine of second clips (“C”) that is releasably attachable to the shaft (160) (see Figure 26; see description at [0182] & [0105] wherein first reload (200) and second reload (400) is are interchangeably attachable to the handle 100).  The first reload (200) comprises a pair of jaws (250) and the second reload (400) comprises a pair of jaws (450).   Holsten discloses that the first and second plurality of clips may be of different sizes [0107].  

Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Pub. No. 2017/0281189 (Nalagatla et al.). 
Holsten discloses a surgical clip applying device that comprises a housing (2120), a shaft (2110) extending from the housing, a first reload (2200) comprising a magazine of clips (a cartridge of staples 2222 at [0309]) and a first end effector (circular stapler comprising 2229 and anvil 2230), and a second reload (2200’, 2200” 2200”’) comprising a magazine of second clips (2222) and a second end effector (circular stapler).  The series of reloads (2200, 2200’, 2200” and 2200”’) are releasably attachable to the shaft (2100) (see Figure 15; [0311]).  Nalagatla discloses the reloads are different sizes [0285; 0311-0312].

Regarding claim 3, an articulation joint (2300) connects proximal and distal portions of the shaft (Figure 15; [0309].
Regarding claim 4:  the housing comprises a motor (200) and a firing drive (output drive shaft 204) [0290], which connects to a driver (2410) in each to each reload (2200) when attached to the shaft (2100) (see Figure 17; [0307; 0317]).  
 In regards to claim 5:  the drivers (2410) located in each respective reload (2200) are configured to translate through a drive stroke in response to rotation of the firing drive [0317].  The drivers (2410) operate to move the trocar (2450) and the drive sleeve (2540) relative to one another in order to fire the staples via closure shaft (2440) [0322; 0327].  Nalagatla discloses the clips or staples can have different heights ([0335-0338]), and the anvils have a range of positions relative to the clip magazines (staple cartridges) to control the distance between them and thus the forming heights of clips [0388].  Therefore, the driver stroke of each of the reloads can be set to different lengths in order to apply different size clips/staples.
Regarding claim 6: the first driver (2410) of the first reload advances at least one first clip (staple) from the magazine into said first end effector (see description of moving the anvil 2230 relative to the cartridge 2222 and a firing clips (staples) from the cavities 2224 at [0318]), and the second driver (2410) of the second reload advances at least one second clip (staple) from the magazine into said a second end effector.   
In regards to claim 7, Nalagatla discloses a detachable end effector (1500) comprising two jaws that move between open and closed positions and holds a staple cartridge or magazine (Figure 1; [0389]).  Figure 82 illustrates other reloads attachable to the same shaft that comprise two jaws that move relative to one another between open and closed positions (13100, 11100, 12100, 11100’) (0285; [0498]).  The reloads are different sizes, as they have different shaped jaws.
Regarding claim 8, the drivers in each of the separate reloads of Figure 82 are configured to move the jaws towards a closed position during a driver stroke in order to apply staples [0307; 0338].  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-21 are allowed. The following is an examiner’s statement of reasons for allowance: The closet prior art is US Patent No. 7,771,429 (Ballard et al.), which discloses a fastener applier having a shaft (20), a loading chamber (34, 35), an end effector (distal end of shaft 20), and a clip magazine (8) that rotates about the shaft axis.  A rotary clip magazine (80) is configured to rotate about the axis of the shaft (column 2, lines 43-50).  The rotary magazine (80) is better illustrated in Figure 3 and comprises a series of fastener storage chambers (84) configured to house a fastener and corresponds to multiple feeding positions.  Although not explicitly illustrated, it is understood that a second clip held in a second chamber (84) would have a central axis that is circumferentially offset from a central axis of a first clip held in a first chamber (84).   Ballard does not explicitly teach or disclose that a first and second clip are stacked on top of one another, such that they are positioned relative to one another in a radial direction, as shown in Figure 94 of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749.  The examiner can normally be reached on M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/
Primary Examiner, Art Unit 3771